Citation Nr: 1817761	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-03 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertensive cardiovascular disease.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for metastatic esophageal cancer to include as secondary to herbicide exposure.

4.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

5.  Entitlement to an effective date earlier than February 13, 2015, for the grant of service connection for the grant of service connection for coronary artery disease (CAD).

6.  Propriety of the reduction of peripheral vascular disease, from 60 percent disabling to 0 percent disabling, effective April 1, 2015.

7.  Entitlement to a compensable evaluation for cerebral aneurysm.  

8.  Entitlement to an evaluation in excess of 10 percent for hypertension.  

9.  Entitlement to an initial evaluation in excess of 30 percent for CAD.

10.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1966 and April 1967 to April 1984, including service in the Republic of Vietnam.  Over the course of his lengthy service, the Veteran was awarded numerous decorations and medals.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014, January 2015, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for hypertensive cardiovascular disease, emphysema, and DJD of the lumbar spine; entitlement to higher ratings for cerebral aneurysm, hypertension, and entitlement to TDIU are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam during the Vietnam era.  

2.  VA does not recognize esophageal cancer as causally related to exposure to herbicide agents used in Vietnam. 

3.  The record does not contain competent evidence of a nexus between esophageal cancer and injury or disease, including claimed exposure to herbicide agents, during the Veteran's active service.   

4.  The Veteran's claim for service connection for CAD was received by the RO on February 13, 2015, and was granted by the RO in June 2015; there is no evidence of an earlier formal or informal claim for benefits for this issue prior to that date.

5.  CAD does not result in a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent or more than one episode of acute congestive heart failure in the past year.

6.  The April 2014 rating decision in which the RO reduced the rating for service-connected peripheral vascular disease from 60 to 0 percent, and the March 2017 Statement of the Case (SOC), reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSIONS OF LAW

1.  The criteria for service connection for esophageal cancer have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017). 

2.  The criteria for an effective date prior to February 13, 2015, for the grant of service connection for CAD are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for a rating in excess of 30 percent for CAD are not met.  38 U.S.C. §§ 1155, 5103 5103A, 5107 (2012); 38 C.F.R. §4.104, Diagnostic Code 7005 (2017).  

4.  As the RO's reduction of the rating for service-connected peripheral vascular disease from 60 to 0 percent, effective April 1, 2015, was not in accordance with law, the criteria for restoration of the 60 percent rating are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.344 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

There is no indication in this record of a failure to notify or assist the Veteran to include examination and obtaining medical records.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  

Entitlement to service connection for metastatic esophageal cancer to include as secondary to herbicide exposure

The Veteran contends that he has esophageal cancer that had onset during service.  He points out that he was exposed to herbicide agents during his service in Republic of Vietnam.  He believes that service connection is warranted for currently diagnosed cancer either on a direct basis or secondary to herbicide agent exposure. 

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

To establish entitlement to direct service connection for the claimed disability, there must be: (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).  

If a Veteran was on the ground in Vietnam, it is presumed that he was exposed to herbicide agents.  If such Veteran subsequently develops certain disorders set out in the law and regulations, within the appropriate presumptive period, service connection may be presumed. 

VA regulations also provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii). 

An October 2014 VA clinical report shows that the Veteran was originally diagnosed with esophageal cancer in May 2013.  He has since undergone chemotherapy.  So there is no disputing he has esophageal cancer and, therefore, satisfies the first requirement of his claim-that is, proof of current disability. 

With regard to presumptive service connection based on herbicide exposure, the Veteran's service personnel records show that he had service in Vietnam, such that exposure to herbicides to include Agent Orange is presumed.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).  However, esophageal cancer is not on the list of diseases associated with herbicide exposure for purposes of the presumption. 38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.

Further, there is no indication the Veteran had esophageal cancer to a compensable degree (meaning to at least 10-percent disabling) within this prescribed 1-year presumptive period following the conclusion of his service.  Additionally, the Veteran has failed to provide any competent medical evidence evidencing a diagnosis of cancer within a year of his discharge from service.  Thus service connection for esophageal cancer cannot be granted on a presumptive basis as a chronic disease.  38 C.F.R. § 3.307(a)(3), 3.309(a).  

Having determined that service connection is not warranted on a presumptive basis, the Board must consider whether service connection is warranted on a direct basis.

Concerning the second requirement, that is, evidence of disease or injury in service, his service medical records do not include any references to the esophageal cancer.  However, his exposure to herbicides in service is sufficient evidence of the second Shedden element, even though the claimed disability was not diagnosed in service. 

Therefore, Veteran meets the first (current disability) and second (in-service injury/service connected disability) requirements of the Shedden analysis.  The question then becomes whether his current claimed disability is attributable to the claimed injury he experienced in service or, instead, the result of other unrelated factors.  Establishing an injury in service does not obviate the need to still have competent nexus evidence linking any current disability to that injury in service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

Unfortunately, in this particular instance there is no competent and credible evidence linking the Veteran's esophageal cancer to his active service or to his in-service herbicide agent exposure.  A review of the private and VA treatment records shows that at no time has any competent medical provider provided such an opinion.  

Certainly the Veteran asserts that his disorder resulted from his service, to include his exposure to herbicide agents.  As a lay person, however, he does not have the medical expertise to conclude that there is an etiological relationship between his disorder and military service.  Medical diagnoses involve questions that are beyond the range of common experience and common knowledge, and require the knowledge and experience of a trained physician.  Because it is not shown that the Veteran has expertise in medical matters, he is not competent to make a determination on the etiology of his claimed disorder.  

Consequently, in the absence of competent medical evidence of a credible nexus between Veteran's disability and military service, his claim must be denied.  The preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved, and service connection for esophageal cancer is therefore not warranted.

Entitlement to an effective date earlier than February 13, 2015, for the grant of service connection for the grant of service connection for CAD

The Veteran contends, in essence, that an effective date earlier than February 13, 2015, should be assigned to the grant of service connection for CAD.  

In February 2015, the Veteran's attorney requested service connection for a heart disability.  In a June 2015 rating decision, the RO granted service connection for CAD, assigning a 30 percent disability evaluation, effective on February 13, 2015, the date of the Veteran's claim.

The effective date of an award of disability compensation based on an original claim or a claim reopened after final disallowance is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If the claim is received within one year of separation from the service, the effective date for an award of disability compensation for direct service connection is the day following separation from active service, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

The Veteran's representative contends that VA should have known through a review of VA medical records dated in July 2013 (which showed left atrium enlargement) that a separate rating was warranted for CAD (see April 2017 substantive appeal).  

VA does have a duty to assist a claimant in developing facts pertinent to a claim, but it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by the VA.  38 U.S.C. § 5101; 38 C.F.R. § 3.151.  The Court has that held the VA is under no legal obligation to personally notify every potential claimant of his possible entitlement to VA benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  

As noted, the governing law and regulatory provisions provide that that the effective date for an award of compensation, based on an original claim filed more than a year after service, shall be the date of VA receipt of the claim, or the date entitlement arose, whichever is later.  Again, the Veteran's claim for service connection was received on February 13, 2015.  There is no evidence that the Veteran sought service connection for this disability on a formal or informal basis before this date.  Thus, an earlier effective date cannot be assigned.

Under the circumstances of this case, the Board is without authority to grant the benefit sought on appeal.  It is precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that in cases such as this in which the law is dispositive, the claim should be denied because of the absence of legal merit.

Entitlement to an initial evaluation in excess of 30 percent for CAD

The Veteran states that the currently assigned disability rating for the service connected heart disability does not adequately reflect the severity of his disability. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

As noted, by rating action in June 2015, service connection was granted for coronary heart disease, effective February 13, 2015.

The Veteran's CAD is rated under Diagnostic Code 7005 pertaining to arteriosclerotic heart disease.  For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Under Diagnostic Code 7005, CAD resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  CAD resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.

Turing to the evidence, a VA examination in May 2015 identified coronary artery disease.  The examiner reported the Veteran's medical history.  A March 2015 CT study noted mild multivessel coronary artery atherosclerosis.  On examination, there was no evidence of cardiac hypertrophy or cardiac dilation.  A June 2013 EKG was normal.  A December 2014 echocardiogram found mild dilation of the left atrium with mild sclerosis of the aortic valve.  The METs level was considered 1-3 due to multiple medical conditions to include esophageal cancer, chronic obstructive pulmonary disease (COPD), and sleep apnea.  The examiner found that it was not possible to accurately estimate the percent of METs limitation attributable to each disability.  However, the examiner stated that his heart problems alone appear minor, but may contribute 20 percent to his total disability.  Further, the cardiac disability had no functional impact on his ability to work. 

The RO requested further clarification of the physician's conclusions, specifically the estimated METs level for CAD.  In a June 2015 addendum, a physician assistant noted that the Veteran had multiple medical problems that contributed to his overall level of physical activity to include urinary tract infections, COPD, obesity, anemia, obstructive sleep apnea, and adenocarcinoma, which is currently on chemotherapy.  The Veteran was not on any nitrates for chest pain.  He had recently traveled overseas and appeared to have been active.  He did not complain of chest pain, shortness of breath, cough, fevers, hematuria, or flank pain.  The examiner commented that the estimated METs that was determined by the VA physician in May 2015 was underestimated.  She stated the Veteran's heart condition appeared asymptomatic.  The examiner estimated the level of METs based on CAD alone at greater than 5 and less than 7.  

In conjunction with his TDIU claim another VA evaluation was conducted in August 2016, in order to determine the vocational limitations caused by CAD.  The Veteran reported that his cardiac symptoms had not changed.  His ability to physically interact and pursue other activities of interests is undiminished.  He is able to walk thirty minutes on the treadmill.  If he rested he is able to work out another 30 minutes on the elliptical.  It was again noted that the Veteran's multiple conditions resulted a METs level of 1-3.  The examiner found that it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  However, he found that the Veteran had no functional limitation caused by his heart disability. 

The Veteran is not entitled to an evaluation in excess of 30 percent because the record does not show that a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A December 2014 echocardiogram showed a left ventricular ejection fraction of 60-65 percent.  VA examiner in June 2015 estimated level of METs based on CAD at greater than 5 and less than 7.  These findings are consistent with a rating of 30 percent pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  

The Veteran's representative contends that the METs level of 1-3 that was reported at VA examinations in May 2015 and August 2016 should be used to determine the Veteran's level of activity.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102.  However, as noted above the METs level of 1-3 was in consideration of all his medical disabilities.  The VA examiner in June 2015 clearly determined that the estimated level of METs based on CAD alone at greater than 5 and less than 7.  In providing her rationale she notes that this estimation is based on the fact that 1) the Veteran was not on nitrates; 2) the absence of chest pain; and 3) that he was able to travel overseas with the attendant activities, which would have been cumbersome for the average person.  Still further, all VA examiners have pointed out that the CAD is asymptomatic and has no functional impact on the Veteran.  This evidence clearly separates the effects of service connected and non-service connected disabilities with regard to his CAD, see Mittleider, 11 Vet. App. 181 (1998), and there is no doubt of material fact to be resolved in the veteran's favor.  38 U.S.C. § 5107 (b).  Therefore, a rating of no more than 30 percent is warranted for the entire appeal period.  

Propriety of the reduction of peripheral vascular disease, from 60 percent disabling to 0 percent disabling, effective April 1, 2015

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The Court, in Brown v. Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2 and 4.10; Brown, supra.

With regard to rating reduction matters in particular, VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified of the proposed reduction and that he has 60 days to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C. § 5112(b)(6); 38 C.F.R. § 3.105(e).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In November 2009, the RO granted to service connection for peripheral vascular disease, which was evaluated as 100 percent disabling, effective March 2009 and 60 percent disabling, effective July 1, 2009.  A March 2014 rating decision proposed the reduction from 60 to 0 percent, and in the January 2015 rating decision, the RO decreased the evaluation as proposed, effective April 1, 2015.  A March 2014 notice letter advised him of his right to a hearing and that the reduction would be made effective in 60 days.  The Veteran's attorney initially requested a hearing (see April 2014 statement by attorney), but eventually withdrew his request in January 2015.  In a January 2015 rating action, the reduction was properly made effective April 1, 2015.

As regards disability ratings in effect for a period of 5 years or more, such as in this case, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

As indicated above, the 60 percent rating for the Veteran's peripheral vascular disease under Diagnostic Code 7114-7000 had been in effect for more than 5 years; hence, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.

However, the January 2015 rating action that reduced the rating, and the March 2017 SOC reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  The failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 60 percent rating assigned for peripheral vascular disease is restored effective April 1, 2015.


ORDER

Service connection for esophageal cancer is denied. 

The claim for an effective date earlier than February 13, 2015, for grant of service connection for CAD is denied.

Entitlement to a rating in excess of 30 percent for CAD is denied.

Restoration of a 60 percent rating for peripheral vascular disease is granted.

REMAND

Potentially relevant evidence has been added to the record since the issuance of the November 2014 statement of the case (SOC) that adjudicated the issues of entitlement to service connection for hypertensive cardiovascular disease, emphysema, and DJD of the lumbar spine; and entitlement to higher ratings for cerebral aneurysm and hypertension.  A supplemental statement of the case (SSOC) has not been issued that pertains to his claims.  In order to comply with procedural due process a SSOC should be issued to the Veteran.  See 38 C.F.R. § 20.1304(c). 

The claim of entitlement to a TDIU is inextricably intertwined with the service connection and higher rating claims.  The outcome of his appeal on these issues has an immediate effect on his claim for TDIU.  Consideration of the claim for TDIU must be deferred pending resolution of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

Prepare an SSOC that reviews all relevant evidence submitted since the previous November 2014 SOC.  After giving the Veteran and his representative an opportunity to submit additional evidence and/or argument in response, return the e-file to the Board for further appellate consideration of the claims.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


